Case 2:21-cv-11692-ES-CLW Document 1-5 Filed 05/24/21 Page 1 of 2 PageID: 30




E. Evans Wohlforth, Jr., Esq.
Debra A. Clifford, Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
973-596-4500
Attorneys for Defendant


 RONALD L. TOBIA,                                    SUPERIOR COURT OF NEW JERSEY
                                                     LAW DIVISION: ESSEX COUNTY
                                 Plaintiff,
 v.                                                     Case No.: ESX-L-002674-21

 CIGNA LIFE AND HEALTH INSURANCE                          NOTICE OF FILING NOTICE OF
 CO.,                                                   REMOVAL TO THE UNITED STATES
                                                           DISTRICT COURT FOR THE
                                Defendant.                 DISTRICT OF NEW JERSEY



TO:    Clerk
       Superior Court of New Jersey
       Essex County Courthouse
       50 West Market Street
       Newark, NJ 07102

       Othiamba Lovelace, Esq.
       Ronald L. Tobia, Esq.
       TOBIA & LOVELACE, ESQS.,LLC
       5 Sicomac Road, Suite 177
       North Haledon, NJ 07508
       Attorneys for Plaintiff
       Ronald L. Tobia


       PLEASE TAKE NOTICE that Defendant Cigna Health and Life Insurance Company,

improperly denominated as Cigna Life and Health Insurance Co., through their attorneys Gibbons

P.C., have this day filed a Notice of Removal, a true copy of which is attached hereto as Exhibit

A, in the above-entitled action with the Clerk of the United States District Court for the District of

New Jersey, effectuating the removal of this action from the Superior Court of New Jersey, Law

Division, Essex County.
Case 2:21-cv-11692-ES-CLW Document 1-5 Filed 05/24/21 Page 2 of 2 PageID: 31




                               Respectfully submitted,




Dated: May 24, 2021               By: s/ E. Evans Wohlforth, Jr.
       Newark, New Jersey         E. Evans Wohlforth, Jr., Esq.
                                  GIBBONS P.C.
                                  One Gateway Center
                                  Newark, NJ 07102-5310
                                  Tel: (973) 596-4879
                                  Fax: (973) 639-6486
                                  ewohlforth@gibbonslaw.com
